Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 07/21/2020, claims 1-20 are currently pending for examination.
Claims objection
Claim 7 is objected to because of the following informalities:
Claim 7 line 2 reads "a node a network-on-chip". It is recommended to change this line to read "a node in a network-on-chip".
Appropriate correction is required. The claim will be examined based on the recommended correction.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman (US20200304477A1) hereinafter Venkataraman in view of Pasricha et al. (US20200380121A1) hereinafter Pasricha further in view of Mohan et al. (US20150350038A1) hereinafter Mohan. 
As per claim 1.  A method for routing, comprising: (Venkataraman, par0049 teaches FIG. 2A and FIG. 2B in combination illustrate a flowchart describing the steps involved in the computer-implemented method for facilitating secured data communication [routing] between a source endpoint device and a destination endpoint device connectable via a plurality of intermediary nodes).
receiving, by a node a packet (Venkataraman, par0080 teaches the first intermediary node 30A receives the encrypted data packet 12 that travels one-hop (first-hop, in this case) along the incrementally and randomly extended data path).
comprising a header indicating a source node and a destination node; (Venkataraman, par0074 teaches the ‘source IP address’ field of the inner header 12B stores the IP address of the user computer 10 from which the data packet 12 originated, thereby designating the user computer 10 as the source of the data packet 12. Likewise, the ‘destination IP address’ field of the inner header 12B stores the IP address of the server 20, thereby designating the server 20 as the final destination of the data packet 12).
checking, by the node, at least one entry in a communication table, the at least one entry (Venkataraman, par0080 teaches the second processor consults a Routing Information Base (RIB) or a routing table preferably stored within the first intermediary node 30A and firstly determines if the IP address stored within the ‘destination IP address’ field of the decrypted inner header 12B, i.e., the IP address corresponding to the server 20, is listed within the routing table of first intermediary node 30A, indicating that the server 20 is one-hop away from the first intermediary node 30A).
comprising a source field and a destination field; (Venkataraman, par0081 teaches while not modifying the values stored in the ‘source IP address’ and ‘destination IP address’ fields of the inner header 12B)
determining, by the node, that a communication corresponding to the entry (Venkataraman, par0081 teaches if the routing table of the first intermediary node 30A lists the server 20 as being one-hop away from the first intermediary node 30A, the first intermediary node 30A determines that the server 20 is reachable by one-hop, i.e., a next-hop, which is an addendum to the first-hop for the data packet 12 from the user computer 10 to the first intermediary node 30A).
is not a retransmission; (Venkataraman, par0069-0070 teaches the (original) header portion 12B of the data packet 12 incorporates, amongst others, the following major fields: a ‘TTL’ field indicative of the time-to-live, i.e., lifetime for the data packet 12, a ‘source IP address field’ indicative of the original source (i.e., the user computer 10) of the data packet 12, a ‘destination IP address field’ indicative of the final destination (i.e., the server 20) of the data packet 12, and a header checksum. In addition to the aforementioned major fields, the header portion 12B also includes the following fields [the node will be able to determine if the packet is not a retransmission from these fields]: ‘protocol’ (used for packet transfer), ‘packet length’, ‘version’, ‘identifier’, ‘flags’ and ‘fragment offset’ (total number of packets a message has been broken into).
selecting, by the node, a next-hop node; (Venkataraman, par0078 teaches The first processor facilitates incremental extension of the data path by (only) one hop at a time to incorporate a randomly selected intermediary node (in this case the first intermediary node 30A) thereto so that the user computer 10 is aware only of the one-hop away succeeding node, i.e., the first intermediary node 30A, to which the data packet is transmitted, and to also ensure that the first intermediary node 30A is made aware only of the one backward hop away preceding node i.e., the user computer 10 from which the data packet was received).
for the next-hop node; for the next-hop node to at least one neighboring node (Venkataraman, par0072 teaches a first intermediary node 30A described as neighboring the user computer 10 and one random hop away from the user computer 10, as an intermediate destination for the data packet 12).
          Venkataraman does not explicitly discloses in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC.
          Pasricha however discloses in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC. (Pasricha, Fig1, par0048 teaches a “network-on-chip” or “network on a chip” is a network-based communications subsystem on an integrated circuit (“microchip”) that connects between modules in a system-on-a-chip (SoC) device. The modules may be semiconductor IP cores schematizing various functions of the computer system and may be designed to be modular with respect to the network interconnect).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC, as taught by Pasricha in the method of Venkataraman, so with the growing complexity in NoC design, designers are opting for third-party NoC IPs, third-party hardware designs are frequently used to reduce the hardware design time of complex chip-multiprocessor devices, see Pasricha par0040.
          Venkataraman and  Pasricha do not explicitly disclose trust-aware, increasing, by the node, a trust value, delegating, by the node, the trust value.
          Mohan however disclose trust-aware, increasing, by the node, a trust value, (Mohan, par0165 teaches At block 457, processor 801 may read the source, destination, and AtoB trust values…. the individual trust value of the current node record is increased by the AtoB trust value of the current source-to-destination record).
delegating, by the node, the trust value. (Mohan, par0168 teaches at block 701, processor may determine a community trust value threshold used to distinguish relatively trusted communities of nodes and relatively untrusted communities of nodes. At block 703, processor may compare the community trust value of each community with the community trust value threshold. At block 705, processor 801 may designate communities having community trust values exceeding the trust value threshold as “trusted” communities, and processor 801 may designate communities having trust values less than the trust value threshold as “untrusted” communities).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of trust-aware, increasing, by the node, a trust value, delegating, by the node, the trust value, as taught by Mohan in the method of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.

As per claim 4. Venkataraman, Pasricha and Mohan disclose the method of claim 1.
           Venkataraman further discloses wherein selecting the next-hop node comprises: determining, by the node, a plurality of routing paths in a direction of the destination node;  (Venkataraman, par0071 teaches the first processor preferably implements a hash-based load balancing scheme for identifying, at random, one hop for the data packet 12 from the user computer 10 such that the said randomly selected hop directs the data packet 12 to a randomly selected intermediate node (one among intermediary nodes 30A-30J) in turn having more than one (intermediate) node connected thereto, with each such connected intermediary node also usable for directing the data packet 12 to the (same) destination endpoint device, i.e., the server 20).
for respective ones of the plurality of routing paths; identifying, by the node, a routing path from the plurality of routing paths; and (Venkataraman, par0062 teaches while each of the plurality of intermediary nodes 30A-30J are incorporated in a plurality of data paths (the data paths being formed as a consequence of creation of corresponding encrypted tunnels) deemed theoretically usable for interconnecting the user computer 10 and the server 20, it is also possible that only a certain number of intermediary nodes are utilized instead of all the intermediary nodes 30A-30J for creating the said data paths. FIG. 1A describes all the possible data paths available for interconnecting the user computer 10 with the server 20, with the data path followed by the data packets represented using a solid line and the remaining data paths still theoretically usable for interconnecting the user computer 10 and the server 20 but currently held dormant indicated using dotted lines.).
selecting, by the node, a neighboring node from the routing path as the next-hop node. (Venkataraman, par0078 teaches The first processor facilitates incremental extension of the data path by (only) one hop at a time to incorporate a randomly selected intermediary node (in this case the first intermediary node 30A) thereto so that the user computer 10 is aware only of the one-hop away succeeding node, i.e., the first intermediary node 30A, to which the data packet is transmitted, and to also ensure that the first intermediary node 30A is made aware only of the one backward hop away preceding node i.e., the user computer 10 from which the data packet was received).
          Venkataraman and  Pasricha do not explicitly disclose a greatest aggregate trust value, having the greatest aggregate trust value, calculating, by the node, an aggregate trust value for respective ones.
          Mohan however disclose a greatest aggregate trust value, having the greatest, aggregate trust value, calculating, by the node, an aggregate trust value for respective ones (Mohan, par0057-0059 teaches Combination of both these trusts may be used/required to evaluate an actual trust value as indicated in the following equation…. V=Td+(1−|Td|)*Tr. Using this formula may allow weighing between Tr and Td. For example, if the trustor has enough direct information about the trustee (e.g., Td=1, the maximum value) [having the greatest] …. These calculations may provide all possible node A to node B trust values in the network….. An aggregate mean of these values [aggregate trust value] for node B may give a trust value for the individual node).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a greatest aggregate trust value, having the greatest aggregate trust value, calculating, by the node, an aggregate trust value for respective ones, as taught by Mohan in the method of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.

As per claim 7. A system for routing, comprising: (Venkataraman, par0049 teaches FIG. 2A and FIG. 2B in combination illustrate a flowchart describing the steps involved in the computer-implemented method for facilitating secured data communication [system for routing] between a source endpoint device and a destination endpoint device connectable via a plurality of intermediary nodes).
the node comprising an intellectual property core and a router; and (Venkataraman, par0082 teaches if the analysis of the routing table stored within the first intermediary node 30A reveals that the server 20, the final destination of the data packet 12, is not one-hop away from the first intermediary node 30A, then the first intermediary node 30A [comprising an intellectual property core and a router] executes the predetermined load-balancing scheme, and randomly selects, albeit at least partially based on a combination of analysis of the routing table (of the first intermediary node 30A), a second intermediary node 30B neighboring the first intermediary node 30A and one (random) hop away from the first intermediary node 30A, as the next-hop for the data packet 12).
machine-readable instructions that, when executed, cause the node to at least: determine a plurality of paths from the node to a destination node; (Venkataraman, par0062 teaches while each of the plurality of intermediary nodes 30A-30J are incorporated in a plurality of data paths (the data paths being formed as a consequence of creation of corresponding encrypted tunnels) deemed theoretically usable for interconnecting the user computer 10 and the server 20, it is also possible that only a certain number of intermediary nodes are utilized instead of all the intermediary nodes 30A-30J for creating the said data paths. FIG. 1A describes all the possible data paths available for interconnecting the user computer 10 with the server 20, with the data path followed by the data packets represented using a solid line and the remaining data paths still theoretically usable for interconnecting the user computer 10 and the server 20 but currently held dormant indicated using dotted lines.).
comprising a same source node and a same destination node as (Venkataraman, par0074 teaches the ‘source IP address’ field of the inner header 12B stores the IP address of the user computer 10 from which the data packet 12 originated, thereby designating the user computer 10 as the source of the data packet 12. Likewise, the ‘destination IP address’ field of the inner header 12B stores the IP address of the server 20, thereby designating the server 20 as the final destination of the data packet 12).
an entry in a communication table; (Venkataraman, par0080 teaches the second processor consults a Routing Information Base (RIB) or a routing table preferably stored within the first intermediary node 30A and firstly determines if the IP address stored within the ‘destination IP address’ field of the decrypted inner header 12B, i.e., the IP address corresponding to the server 20, is listed within the routing table of first intermediary node 30A, indicating that the server 20 is one-hop away from the first intermediary node 30A).
select a next-hop node based at least in part on a routing path comprising the next-hop node; (Venkataraman, par0078 teaches the first processor facilitates incremental extension of the data path by (only) one hop at a time to incorporate a randomly selected intermediary node (in this case the first intermediary node 30A) thereto so that the user computer 10 is aware only of the one-hop away succeeding node, i.e., the first intermediary node 30A, to which the data packet is transmitted, and to also ensure that the first intermediary node 30A is made aware only of the one backward hop away preceding node i.e., the user computer 10 from which the data packet was received).
for the next-hop node; and for the next-hop node to at least one neighboring node. node (Venkataraman, par0072 teaches a first intermediary node 30A described as neighboring the user computer 10 and one random hop away from the user computer 10, as an intermediate destination for the data packet 12).
          Venkataraman does not explicitly discloses in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC.
          Pasricha however discloses in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC. (Pasricha, Fig1, par0048 teaches a “network-on-chip” or “network on a chip” is a network-based communications subsystem on an integrated circuit (“microchip”) that connects between modules in a system-on-a-chip (SoC) device. The modules may be semiconductor IP cores schematizing various functions of the computer system and may be designed to be modular with respect to the network interconnect).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC, as taught by Pasricha in the method of Venkataraman, so with the growing complexity in NoC design, designers are opting for third-party NoC IPs, third-party hardware designs are frequently used to reduce the hardware design time of complex chip-multiprocessor devices, see Pasricha par0040.
          Venkataraman and  Pasricha do not explicitly disclose trust-aware, an aggregate trust value corresponding to, calculate a trust value, delegate the trust value.
          Mohan however disclose trust-aware, an aggregate trust value corresponding to, (Mohan, par0043 teaches trust values may be aggregated to provide an aggregate Trust value for each Trustee node in the network).
calculate a trust value, (Mohan, par0054, 0058 teaches different methods of calculation of Trust among nodes are discussed below with respect to the diagram of FIG. 1B….These calculations may provide all possible node A to node B trust values in the network).
delegate the trust value. (Mohan, par0168 teaches at block 701, processor may determine a community trust value threshold used to distinguish relatively trusted communities [delegate the trust value] of nodes and relatively untrusted communities of nodes. At block 703, processor may compare the community trust value of each community with the community trust value threshold. At block 705, processor 801 may designate communities having community trust values exceeding the trust value threshold as “trusted” communities, and processor 801 may designate communities having trust values less than the trust value threshold as “untrusted” communities).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of trust-aware, an aggregate trust value corresponding to, calculate a trust value, delegate the trust value, as taught by Mohan in the system of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.

As per claim 12. Venkataraman, Pasricha and Mohan disclose the system of claim 7.
           Venkataraman further discloses wherein the next-hop node is a neighboring node (Venkataraman, par0081 teaches if the routing table of the first intermediary node 30A lists the server 20 as being one-hop away from the first intermediary node 30A, the first intermediary node 30A determines that the server 20 is reachable by one-hop, i.e., a next-hop [a neighboring node], which is an addendum to the first-hop for the data packet 12 from the user computer 10 to the first intermediary node 30A).

As per claim 13.  A method for routing, comprising:  (Venkataraman, par0049 teaches FIG. 2A and FIG. 2B in combination illustrate a flowchart describing the steps involved in the computer-implemented method for facilitating secured data communication [routing] between a source endpoint device and a destination endpoint device connectable via a plurality of intermediary nodes).
receiving, by a node a packet (Venkataraman, par0080 teaches the first intermediary node 30A receives the encrypted data packet 12 that travels one-hop (first-hop, in this case) along the incrementally and randomly extended data path).
a packet comprising a header indicating an address; (Venkataraman, par0074 teaches the ‘source IP address’ field of the inner header 12B stores the IP address of the user computer 10 from which the data packet 12 originated, thereby designating the user computer 10 as the source of the data packet 12. Likewise, the ‘destination IP address’ field of the inner header 12B stores the IP address of the server 20, thereby designating the server 20 as the final destination of the data packet 12).
checking, by the node, at least one entry in a communication table, the at least one entry comprising an address field; (Venkataraman, par0080 teaches the second processor consults a Routing Information Base (RIB) or a routing table preferably stored within the first intermediary node 30A and firstly determines if the IP address stored within the ‘destination IP address’ field of the decrypted inner header 12B, i.e., the IP address corresponding to the server 20, is listed within the routing table of first intermediary node 30A, indicating that the server 20 is one-hop away from the first intermediary node 30A).
comprising an address field; (Venkataraman, par0081 teaches while not modifying the values stored in the ‘source IP address’ and ‘destination IP address’ fields of the inner header 12B)
in response to determining that the address field of the at least one entry matches the address for the packet, determining, by the node that a communication corresponding to the entry (Venkataraman, par0081 teaches if the routing table of the first intermediary node 30A lists the server 20 as being one-hop away from the first intermediary node 30A, the first intermediary node 30A determines that the server 20 is reachable by one-hop, i.e., a next-hop, which is an addendum to the first-hop for the data packet 12 from the user computer 10 to the first intermediary node 30A).
is a retransmission;  (Venkataraman, par0069-0070 teaches the (original) header portion 12B of the data packet 12 incorporates, amongst others, the following major fields: a ‘TTL’ field indicative of the time-to-live, i.e., lifetime for the data packet 12, a ‘source IP address field’ indicative of the original source (i.e., the user computer 10) of the data packet 12, a ‘destination IP address field’ indicative of the final destination (i.e., the server 20) of the data packet 12, and a header checksum. In addition to the aforementioned major fields, the header portion 12B also includes the following fields [the node will be able to determine if the packet is a retransmission from these fields]: ‘protocol’ (used for packet transfer), ‘packet length’, ‘version’, ‘identifier’, ‘flags’ and ‘fragment offset’ (total number of packets a message has been broken into).
selecting, by the node, a next-hop node (Venkataraman, par0078 teaches The first processor facilitates incremental extension of the data path by (only) one hop at a time to incorporate a randomly selected intermediary node (in this case the first intermediary node 30A) thereto so that the user computer 10 is aware only of the one-hop away succeeding node, i.e., the first intermediary node 30A, to which the data packet is transmitted, and to also ensure that the first intermediary node 30A is made aware only of the one backward hop away preceding node i.e., the user computer 10 from which the data packet was received).
for the next-hop node (Venkataraman, par0072 teaches a first intermediary node 30A described as neighboring the user computer 10 and one random hop away from the user computer 10, as an intermediate destination for the data packet 12).
          Venkataraman does not explicitly discloses in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC.
          Pasricha however discloses in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC. (Pasricha, Fig1, par0048 teaches a “network-on-chip” or “network on a chip” is a network-based communications subsystem on an integrated circuit (“microchip”) that connects between modules in a system-on-a-chip (SoC) device. The modules may be semiconductor IP cores schematizing various functions of the computer system and may be designed to be modular with respect to the network interconnect).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in a network-on-chip (NoC) based system-on-chip (SoC), in the NoC-based SoC, as taught by Pasricha in the method of Venkataraman, so with the growing complexity in NoC design, designers are opting for third-party NoC IPs, third-party hardware designs are frequently used to reduce the hardware design time of complex chip-multiprocessor devices, see Pasricha par0040.
          Venkataraman and  Pasricha do not explicitly disclose trust-aware, decreasing, by the node, a trust value.
          Mohan however disclose trust-aware, (Mohan, par0165 teaches At block 457, processor 801 may read the source, destination, and AtoB trust values…. the individual trust value of the current node record is increased by the AtoB trust value of the current source-to-destination record).
decreasing, by the node, a trust value (Mohan, par0168 teaches at block 701, processor may determine a community trust value threshold used to distinguish relatively trusted communities of nodes and relatively untrusted communities of nodes. At block 703, processor may compare the community trust value of each community with the community trust value threshold. At block 705, processor 801 may designate communities having community trust values exceeding the trust value threshold as “trusted” communities, and processor 801 may designate communities having trust values less than the trust value threshold as “untrusted” [decreasing a trust value] communities).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of trust-aware, decreasing, by the node, a trust value, as taught by Mohan in the method of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.

As per claim 15. Venkataraman, Pasricha and Mohan disclose the method of claim 13.
           Venkataraman further discloses wherein selecting the next-hop node comprises: determining, by the node, a plurality of routing paths in a direction of a destination node;   (Venkataraman, par0071 teaches the first processor preferably implements a hash-based load balancing scheme for identifying, at random, one hop for the data packet 12 from the user computer 10 such that the said randomly selected hop directs the data packet 12 to a randomly selected intermediate node (one among intermediary nodes 30A-30J) in turn having more than one (intermediate) node connected thereto, with each such connected intermediary node also usable for directing the data packet 12 to the (same) destination endpoint device, i.e., the server 20).
for respective ones of the plurality of routing paths; identifying, by the node, a routing path from the plurality of routing paths; and (Venkataraman, par0062 teaches while each of the plurality of intermediary nodes 30A-30J are incorporated in a plurality of data paths (the data paths being formed as a consequence of creation of corresponding encrypted tunnels) deemed theoretically usable for interconnecting the user computer 10 and the server 20, it is also possible that only a certain number of intermediary nodes are utilized instead of all the intermediary nodes 30A-30J for creating the said data paths. FIG. 1A describes all the possible data paths available for interconnecting the user computer 10 with the server 20, with the data path followed by the data packets represented using a solid line and the remaining data paths still theoretically usable for interconnecting the user computer 10 and the server 20 but currently held dormant indicated using dotted lines.).
selecting, by the node, an adjacent node from the routing path as the next-hop node. (Venkataraman, par0078 teaches The first processor facilitates incremental extension of the data path by (only) one hop at a time to incorporate a randomly selected intermediary node (in this case the first intermediary node 30A) thereto so that the user computer 10 is aware only of the one-hop away succeeding node, i.e., the first intermediary node 30A, to which the data packet is transmitted, and to also ensure that the first intermediary node 30A is made aware only of the one backward hop away preceding node i.e., the user computer 10 from which the data packet was received).
          Venkataraman and  Pasricha do not explicitly disclose a greatest aggregate trust value, having the greatest aggregate trust value, calculating, by the node, an aggregate trust value for respective ones.
          Mohan however disclose a greatest aggregate trust value, having the greatest aggregate trust value, calculating, by the node, an aggregate trust value for respective ones (Mohan, par0057-0059 teaches Combination of both these trusts may be used/required to evaluate an actual trust value as indicated in the following equation…. V=Td+(1−|Td|)*Tr. Using this formula may allow weighing between Tr and Td. For example, if the trustor has enough direct information about the trustee (e.g., Td=1, the maximum value) [having the greatest] …. These calculations may provide all possible node A to node B trust values in the network….. An aggregate mean of these values [aggregate trust value] for node B may give a trust value for the individual node).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a greatest aggregate trust value, having the greatest aggregate trust value, calculating, by the node, an aggregate trust value for respective ones, as taught by Mohan in the method of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.

As per claim 16. Venkataraman, Pasricha and Mohan disclose the method of claim 15.
           Venkataraman further discloses wherein the destination node associated with the packet is determined based at least in part on an identifier from a destination field of the packet. (Venkataraman, par0070 teaches the first processor analyses the header portion 12B and specifically the ‘destination IP address’ field of the data packet 12, to identify the IP address of the final destination of the data packet 12 (i.e., the server 20). Based on the analysis of the ‘destination IP address’ field and the consequential identification (network-location) of the server 20 as the final destination for the data packet 12).

As per claim 17. Venkataraman, Pasricha and Mohan disclose the method of claim 15.
           Venkataraman further discloses wherein individual ones of the plurality of routing paths comprise a first node that is one hop from a current node and a second node that is two hops from the current node. (Venkataraman, par0083 teaches the second processor installed within the first intermediary 30A incrementally extends the data path—previously connecting the user computer 10 and the first intermediary node 30A—by one-hop and by one node, by way of incorporating the second intermediary node 30B into the data path. Consequentially, the second intermediary node 30B is designated as the next intermediate destination for the data packet 12. As soon as the data path is incrementally extended by one-hop from the first intermediary node 30A to the second intermediary node 30B [second node that is two hops], thereby constituting the next-hop for the data packet 12).

As per claim 18. Venkataraman, Pasricha and Mohan disclose the method of claim 17.
           Venkataraman further discloses of the plurality of routing paths (Venkataraman, par0062 teaches while each of the plurality of intermediary nodes 30A-30J are incorporated in a plurality of data paths (the data paths being formed as a consequence of creation of corresponding encrypted tunnels) deemed theoretically usable for interconnecting the user computer 10 and the server 20, it is also possible that only a certain number of intermediary nodes are utilized instead of all the intermediary nodes 30A-30J for creating the said data paths. FIG. 1A describes all the possible data paths available for interconnecting the user computer 10 with the server 20, with the data path followed by the data packets represented using a solid line and the remaining data paths still theoretically usable for interconnecting the user computer 10 and the server 20 but currently held dormant indicated using dotted lines.).
          Venkataraman and  Pasricha do not explicitly disclose wherein calculating the aggregate trust value for respective ones, further comprises calculating a sum of a first trust value for the first node and a second trust value for the second node.
          Mohan however disclose wherein calculating  (Mohan, par0054, 0058 teaches different methods of calculation of Trust among nodes are discussed below with respect to the diagram of FIG. 1B….These calculations may provide all possible node A to node B trust values in the network).
the aggregate trust value for respective ones, (Mohan, par0043-0044 teaches Trust values may be aggregated to provide an aggregate Trust value for each Trustee node in the network….. A mean aggregate or average of individual node trusts may be used to provide the community's trust value).
further comprises calculating a sum of a first trust value for the first node and a second trust value for the second node (Mohan, par0167 teaches the individual trust value for a node may be calculated as a sum of all of the AtoB trust values for communication edges for which the respective node is a destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein calculating the aggregate trust value for respective ones, further comprises calculating a sum of a first trust value for the first node and a second trust value for the second node, as taught by Mohan in the system of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.

As per claim 19. Venkataraman, Pasricha and Mohan disclose the method of claim 18.
          Venkataraman and  Pasricha do not explicitly disclose wherein the first trust value is a direct trust value and the second trust value is a delegated trust value.
          Mohan however disclose wherein the first trust value is a direct trust value and  (Mohan, par0054, 0055 teaches different methods of calculation of Trust among nodes are discussed below with respect to the diagram of FIG. 1B…. Direct Trust (Td) of a node may be calculated according to the following formula:).
the second trust value is a delegated trust value (Mohan, par0054, 0056 teaches different methods of calculation of Trust among nodes are discussed below with respect to the diagram of FIG. 1B…. Recommendation Trust (Tr) [delegated trust] for a node may be calculated according to the following formula:).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first trust value is a direct trust value and the second trust value is a delegated trust value, as taught by Mohan in the system of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.

As per claim 20. Venkataraman, Pasricha and Mohan disclose the method of claim 15.
           Venkataraman further discloses wherein the routing is selected at random from a plurality of routing paths (Venkataraman, par0071 teaches the first processor preferably implements a hash-based load balancing scheme for identifying, at random, one hop for the data packet 12 from the user computer 10 such that the said randomly selected hop directs the data packet 12 to a randomly selected intermediate node (one among intermediary nodes 30A-30J) in turn having more than one (intermediate) node connected thereto, with each such connected intermediary node also usable for directing the data packet 12 to the (same) destination endpoint device, i.e., the server 20).
          Venkataraman and  Pasricha do not explicitly disclose having the greatest aggregate trust value.
          Mohan however disclose having the greatest, aggregate trust value (Mohan, par0057-0059 teaches Combination of both these trusts may be used/required to evaluate an actual trust value as indicated in the following equation…. V=Td+(1−|Td|)*Tr. Using this formula may allow weighing between Tr and Td. For example, if the trustor has enough direct information about the trustee (e.g., Td=1, the maximum value) [having the greatest] …. These calculations may provide all possible node A to node B trust values in the network….. An aggregate mean of these values [aggregate trust value] for node B may give a trust value for the individual node).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of having the greatest aggregate trust value, as taught by Mohan in the system of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Pasricha further in view of Mohan, and further in view of Zhang et al. (US20040062243A1) hereinafter Zhang. 
As per claim 2. Venkataraman, Pasricha and Mohan disclose the method of claim 1.
          Venkataraman, Pasricha and Mohan do not explicitly disclose wherein checking the at least one entry comprises comparing the source node for the packet with the source field of the at least one entry and the destination node for the packet with the destination field of the at least one entry.
          Zhang however disclose wherein checking the at least one entry comprises comparing the source node for the packet with the source field of the at least one entry and the destination node for the packet with the destination field of the at least one entry (Zhang, par0025 teaches is used to compare the source address codes and the destination address codes inside the packets received by the receiving module 54 with a plurality of sets of the source address codes inside the source catalog 70 of the wireless access point 52 and a plurality of sets of the destination address codes inside the destination catalog 72).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein checking the at least one entry comprises comparing the source node for the packet with the source field of the at least one entry and the destination node for the packet with the destination field of the at least one entry, as taught by Zhang in the method of Venkataraman, Pasricha and Mohan, so wireless networks deliver many significant data, safety protection in the network is achieved through the encryption of the IEEE 802.11 wired equivalent privacy (WEP) protocol, see Zhang par0004.

As per claim 14. Venkataraman, Pasricha and Mohan disclose the method of claim 13.
          Venkataraman, Pasricha and Mohan do not explicitly disclose wherein the at least one entry further comprises a retransmission flag, and determining that the communication corresponding to the entry is a retransmission comprises checking the retransmission flag of the at least one entry.
          Yamada however disclose wherein the at least one entry further comprises a retransmission flag, and determining that the communication corresponding to the entry is a retransmission comprises checking the retransmission flag of the at least one entry (Yamada, par0124 teaches if a retransmission information flag is on in respect of the terminal 100 in question, then the forwarding data determination unit 243 determines that the retransmission is performed for that terminal 100 and returns a judgment of “retransmission”. On the other hand, in the retransmission information table 231 if the retransmission information flag is not on in respect of the terminal 100 in question, then the forwarding data determination unit 243 returns a judgment of “no retransmission”.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the at least one entry further comprises a retransmission flag, and determining that the communication corresponding to the entry is a retransmission comprises checking the retransmission flag of the at least one entry, as taught by Yamada in the method of Venkataraman, Pasricha and Mohan, so wireless networks deliver many significant data, safety protection in the network is achieved through the encryption of the IEEE 802.11 wired equivalent privacy (WEP) protocol, see Yamada par0004.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Pasricha further in view of Mohan, and further in view of Yamada et al. (US20120236821A1) hereinafter Yamada. 
As per claim 3. Venkataraman, Pasricha and Mohan disclose the method of claim 1.
          Venkataraman, Pasricha and Mohan do not explicitly disclose wherein the at least one entry further comprises a retransmission flag, and determining that the communication corresponding to the entry is not a retransmission comprises checking the retransmission of the at least one entry.
          Yamada however disclose wherein the at least one entry further comprises a retransmission flag, and determining that the communication corresponding to the entry is not a retransmission comprises checking the retransmission of the at least one entry (Yamada, par0124 teaches if a retransmission information flag is on in respect of the terminal 100 in question, then the forwarding data determination unit 243 determines that the retransmission is performed for that terminal 100 and returns a judgment of “retransmission”. On the other hand, in the retransmission information table 231 if the retransmission information flag is not on in respect of the terminal 100 in question, then the forwarding data determination unit 243 returns a judgment of “no retransmission”.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the at least one entry further comprises a retransmission flag, and determining that the communication corresponding to the entry is not a retransmission comprises checking the retransmission of the at least one entry, as taught by Yamada in the method of Venkataraman, Pasricha and Mohan, so wireless networks deliver many significant data, safety protection in the network is achieved through the encryption of the IEEE 802.11 wired equivalent privacy (WEP) protocol, see Yamada par0004.

As per claim 8. Venkataraman, Pasricha and Mohan disclose the system of claim 7.
           Venkataraman further discloses wherein the entry further comprises an address field, a timestamp, and  (Venkataraman, par0069 teaches the (original) header portion 12B of the data packet 12 incorporates, amongst others, the following major fields: a ‘TTL’ field indicative of the time-to-live [timestamp], i.e., lifetime for the data packet 12, a ‘source IP address field’ indicative of the original source (i.e., the user computer 10) of the data packet 12, a ‘destination IP address field’ indicative of the final destination (i.e., the server 20) of the data packet 12, and a header checksum. In addition to the aforementioned major fields, the header portion 12B also includes the following fields: ‘protocol’ (used for packet transfer), ‘packet length’, ‘version’, ‘identifier’, ‘flags’ and ‘fragment offset’ (total number of packets a message has been broken into).
          Venkataraman, Pasricha and Mohan do not explicitly disclose a retransmission flag..
          Yamada however disclose a retransmission flag. (Yamada, par0124 teaches if a retransmission information flag is on in respect of the terminal 100 in question, then the forwarding data determination unit 243 determines that the retransmission is performed for that terminal 100 and returns a judgment of “retransmission”. On the other hand, in the retransmission information table 231 if the retransmission information flag is not on in respect of the terminal 100 in question, then the forwarding data determination unit 243 returns a judgment of “no retransmission”.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a retransmission flag., as taught by Yamada in the method of Venkataraman, Pasricha and Mohan, so wireless networks deliver many significant data, safety protection in the network is achieved through the encryption of the IEEE 802.11 wired equivalent privacy (WEP) protocol, see Yamada par0004.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Pasricha further in view of Mohan, and further in view of Carney et al. (US20120167160A1) hereinafter Carney. 
As per claim 5. Venkataraman, Pasricha and Mohan disclose the method of claim 1.
           Venkataraman further discloses wherein for the next-hop node to the at least one neighboring node comprises at least one neighboring node, wherein the at least one neighboring node is not the next-hop node. (Venkataraman, par0083 teaches the second processor installed within the first intermediary 30A incrementally extends the data path—previously connecting the user computer 10 and the first intermediary node 30A—by one-hop and by one node, by way of incorporating the second intermediary node 30B into the data path. Consequentially, the second intermediary node 30B is designated as the next intermediate destination for the data packet 12. As soon as the data path is incrementally extended by one-hop from the first intermediary node 30A to the second intermediary node 30B [at least one neighboring node is not the next-hop node], thereby constituting the next-hop for the data packet 12).
          Venkataraman and  Pasricha do not explicitly disclose the trust value, delegating the trust value.
          Mohan however disclose the trust value, (Mohan, par0165 teaches At block 457, processor 801 may read the source, destination, and AtoB trust values…. the individual trust value of the current node record is increased by the AtoB trust value of the current source-to-destination record).
delegating the trust value (Mohan, par0168 teaches at block 701, processor may determine a community trust value threshold used to distinguish relatively trusted communities of nodes and relatively untrusted communities of nodes. At block 703, processor may compare the community trust value of each community with the community trust value threshold. At block 705, processor 801 may designate communities having community trust values exceeding the trust value threshold as “trusted” communities [delegating the trust value], and processor 801 may designate communities having trust values less than the trust value threshold as “untrusted” communities).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the trust value, delegating the trust value, as taught by Mohan in the method of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.
          Venkataraman, Pasricha and Mohan do not explicitly disclose wherein delegating the trust value for the next-hop node to the at least one neighboring node comprises broadcasting a delegated trust packet for the next-hop node to the at least one neighboring node.
          Carney however disclose wherein delegating the trust value for the next-hop node to the at least one neighboring node comprises broadcasting a delegated trust packet for the next-hop node to the at least one neighboring node (Carney, par0131, 0140 teaches if the change was detected by a particular trusted router 125 that does not have any direct links to hostile network 130, local policy engine 480 may determine to broadcast information about the detected change to [delegating, these routers will re-broadcast] trusted routers 125 that are neighbors of the particular trusted router 125….The route advertisement may be broadcast (block 1740). For example, routing message manager 450 may broadcast the route advertisement message [trust message for the next-hop node to the at least one neighboring node] to its neighbors (e.g., other trusted routers 125). The neighbors may verify that the route advertisement message based on the included digital signature and/or another type of authenticator, and may re-broadcast [broadcasting a delegated trust packet] the message.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein delegating the trust value for the next-hop node to the at least one neighboring node comprises broadcasting a delegated trust packet for the next-hop node to the at least one neighboring node, as taught by Carney in the method of Venkataraman, Pasricha and Mohan, so peer-to-peer networks are used to promote an increase in the ease with which information stored across a computer network could be accessed and processed, P2P network help reduce the load on the server systems, see Carney par0002.

As per claim 10. Venkataraman, Pasricha and Mohan disclose the system of claim 7.
           Venkataraman further discloses wherein for the next-hop node to the at least one neighboring node (Venkataraman, par0083 teaches the second processor installed within the first intermediary 30A incrementally extends the data path—previously connecting the user computer 10 and the first intermediary node 30A—by one-hop and by one node, by way of incorporating the second intermediary node 30B into the data path. Consequentially, the second intermediary node 30B is designated as the next intermediate destination for the data packet 12. As soon as the data path is incrementally extended by one-hop from the first intermediary node 30A to the second intermediary node 30B [at least one neighboring node is not the next-hop node], thereby constituting the next-hop for the data packet 12).
          Venkataraman and  Pasricha do not explicitly disclose the trust value, delegating the trust value.
          Mohan however disclose the trust value, (Mohan, par0165 teaches At block 457, processor 801 may read the source, destination, and AtoB trust values…. the individual trust value of the current node record is increased by the AtoB trust value of the current source-to-destination record).
delegating the trust value (Mohan, par0168 teaches at block 701, processor may determine a community trust value threshold used to distinguish relatively trusted communities of nodes and relatively untrusted communities of nodes. At block 703, processor may compare the community trust value of each community with the community trust value threshold. At block 705, processor 801 may designate communities having community trust values exceeding the trust value threshold as “trusted” communities [delegating the trust value], and processor 801 may designate communities having trust values less than the trust value threshold as “untrusted” communities).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the trust value, delegating the trust value, as taught by Mohan in the system of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.
          Venkataraman, Pasricha and Mohan do not explicitly disclose wherein for the next-hop node to the at least one neighboring node comprises broadcasting a delegated trust packet comprising, for the next-hop node to the at least one neighboring node.
          Carney however disclose wherein for the next-hop node to the at least one neighboring node comprises broadcasting a delegated trust packet comprising, for the next-hop node to the at least one neighboring node (Carney, par0131, 0140 teaches if the change was detected by a particular trusted router 125 that does not have any direct links to hostile network 130, local policy engine 480 may determine to broadcast information about the detected change to [delegating, these routers will re-broadcast] trusted routers 125 that are neighbors of the particular trusted router 125….The route advertisement may be broadcast (block 1740). For example, routing message manager 450 may broadcast the route advertisement message [trust message for the next-hop node to the at least one neighboring node] to its neighbors (e.g., other trusted routers 125). The neighbors may verify that the route advertisement message based on the included digital signature and/or another type of authenticator, and may re-broadcast [broadcasting a delegated trust packet] the message.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein for the next-hop node to the at least one neighboring node comprises broadcasting a delegated trust packet comprising, for the next-hop node to the at least one neighboring node, as taught by Carney in the system of Venkataraman, Pasricha and Mohan, so peer-to-peer networks are used to promote an increase in the ease with which information stored across a computer network could be accessed and processed, P2P network help reduce the load on the server systems, see Carney par0002.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Pasricha further in view of Mohan, and further in view of Michaud (US20080107109A1) hereinafter Michaud. 
As per claim 6. Venkataraman, Pasricha and Mohan disclose the method of claim 1.
          Venkataraman, Pasricha and Mohan do not explicitly disclose further comprising: removing, by the node, the entry from the communication table; and creating, by the node, a new entry in the communication table corresponding to the packet.
          Michaud however disclose further comprising: removing, by the node, the entry from the communication table; and (Michaud, par0028 teaches incorporates an aging algorithm to periodically remove bridging table entries 26 that have not been used for a period of time).
creating, by the node, a new entry in the communication table corresponding to the packet (Michaud, par0028 teaches the bridge 10 examines the destination address 15 of each packet received from a source station. If there is not already such an entry, a new entry is created.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: removing, by the node, the entry from the communication table; and creating, by the node, a new entry in the communication table corresponding to the packet, as taught by Michaud in the method of Venkataraman, Pasricha and Mohan, so intermediate stations interconnects communication links and subnetworks to enable transmission of data between the endstations, local area network (LAN) provides relatively short distance communication whereas wide area network (WAN) enables long distance communication, see Michaud par0002.

As per claim 11. Venkataraman, Pasricha and Mohan disclose the system of claim 7.
          Venkataraman, Pasricha and Mohan do not explicitly disclose wherein the machine-readable instructions further cause the node to at least: remove the entry from the communication table; and create a new entry in the communication table corresponding to the packet.
          Michaud however disclose wherein the machine-readable instructions further cause the node to at least: remove the entry from the communication table; and (Michaud, par0028 teaches incorporates an aging algorithm to periodically remove bridging table entries 26 that have not been used for a period of time).
create a new entry in the communication table corresponding to the packet (Michaud, par0028 teaches the bridge 10 examines the destination address 15 of each packet received from a source station. If there is not already such an entry, a new entry is created.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the machine-readable instructions further cause the node to at least: remove the entry from the communication table; and create a new entry in the communication table corresponding to the packet, as taught by Michaud in the system of Venkataraman, Pasricha and Mohan, so intermediate stations interconnects communication links and subnetworks to enable transmission of data between the endstations, local area network (LAN) provides relatively short distance communication whereas wide area network (WAN) enables long distance communication, see Michaud par0002.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Pasricha further in view of Mohan further in view of Zhang, and further in view of Yamada. 
As per claim 9. Venkataraman, Pasricha and Mohan disclose the system of claim 7.
          Venkataraman and  Pasricha do not explicitly disclose reduce the trust value corresponding to the next-hop node.
          Mohan however disclose reduce the trust value corresponding to the next-hop node (Mohan, par0168 teaches at block 701, processor may determine a community trust value threshold used to distinguish relatively trusted communities of nodes and relatively untrusted communities of nodes. At block 703, processor may compare the community trust value of each community with the community trust value threshold. At block 705, processor 801 may designate communities having community trust values exceeding the trust value threshold as “trusted” communities, and processor 801 may designate communities having trust values less than the trust value threshold as “untrusted” [reduce the trust value] communities).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reduce the trust value corresponding to the next-hop node, as taught by Mohan in the system of Venkataraman and Pasricha, so by evaluating trust of different communities of nodes in a network, a network operator may be able to more efficiently operate the network, provide better service, and/or increase profit, see Mohan par0005.
          Venkataraman, Pasricha and Mohan do not explicitly disclose wherein the machine-readable instructions further cause the node to at least: compare an address field corresponding to the entry with an address corresponding to the packet; in response to determining that the address field corresponding to the entry matches the address corresponding to the packet,.
          Zhang however disclose wherein the machine-readable instructions further cause the node to at least: compare an address field corresponding to the entry with an address corresponding to the packet;  (Zhang, par0025 teaches is used to compare the source address codes and the destination address codes inside the packets received by the receiving module 54 with a plurality of sets of the source address codes inside the source catalog 70 of the wireless access point 52 and a plurality of sets of the destination address codes inside the destination catalog 72).
in response to determining that the address field corresponding to the entry matches the address corresponding to the packet,  (Zhang, par0040 teaches According to the destination address inside of the packet 30, make use of the transmitting module 58 to deliver the packet 30 to the second node matching the destination address in the local area network).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the machine-readable instructions further cause the node to at least: compare an address field corresponding to the entry with an address corresponding to the packet; in response to determining that the address field corresponding to the entry matches the address corresponding to the packet, as taught by Zhang in the system of Venkataraman, Pasricha and Mohan, so wireless networks deliver many significant data, safety protection in the network is achieved through the encryption of the IEEE 802.11 wired equivalent privacy (WEP) protocol, see Zhang par0004.
          Venkataraman, Pasricha, Mohan and Zhang do not explicitly disclose update a retransmission flag corresponding to the entry, the retransmission flag indicating that a communication corresponding to the entry is a retransmission.
          Yamada however disclose update a retransmission flag corresponding to the entry, the retransmission flag indicating that a communication corresponding to the entry is a retransmission (Yamada, par0099….0124 teaches in FIG. 6, an identification ID of the terminal 100 and a flag indicating the presence or absence of the retransmission are stored; a flag indicating that the retransmission does not be performed (for example, “0”) is stored, and a flag indicating that the retransmission is performed (for example, “1”) is stored. It is also possible to store the presence or absence of the retransmission within a monitoring period in the retransmission information table 231 …..if a retransmission information flag is on in respect of the terminal 100 in question, then the forwarding data determination unit 243 determines that the retransmission is performed for that terminal 100 and returns a judgment of “retransmission”. On the other hand, in the retransmission information table 231 if the retransmission information flag is not on in respect of the terminal 100 in question, then the forwarding data determination unit 243 returns a judgment of “no retransmission”.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of update a retransmission flag corresponding to the entry, the retransmission flag indicating that a communication corresponding to the entry is a retransmission, as taught by Yamada in the system of Venkataraman, Pasricha, Mohan and Zhang, so wireless networks deliver many significant data, safety protection in the network is achieved through the encryption of the IEEE 802.11 wired equivalent privacy (WEP) protocol, see Yamada par0004.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Gianchandani et al. (US20150103822A1) – Related art in the area of solutions for Network on Chip (NoC) interconnects that support a variety of different component protocols each having different sets of data and/or metadata even after the NoC is designed and finalized..
• Chopra et al. (US20170264533A1) – Related art in the area of streaming bridge design implementations that help interconnect and transfer transaction packets between multiple source and destination host interfaces through a Network on Chip (NoC) interconnect, which includes a plurality of NoC router layers and virtual channels (VCs) connecting the router layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442